The Practice Act does not apply to pleadings in criminal causes. The District Court could properly treat the demurrer in this case as a general demurrer, and sustain it if the complaint was insufficient for any cause, though such cause was not mentioned in the specifications.
We are inclined to think the complaint was insufficient; not for the cause that the ordinance was not authorized by the city charter or by law (that question we purposely pass without discussion), but for the reason that it does not charge any violation of the ordinance itself. The gravamen of the complaint is that the defendant did certain things with a certain intent "without first having obtained a license." The second count charges that the defendant did "sell certain milk." The third that he did "have in his possession with intent to sell certain milk." The fourth that he did "deliver for sale certain milk," and the fifth that he did "deliver for consumption certain milk;" and in each count it is charged that the defendant so acted, without having first obtained from the board of health of the said city a license so to do.
Let it be supposed that under this complaint a trial should be had; if upon such trial it should be proved that the defendant had had in his possession a pint of milk and had exposed it with the intent to sell and deliver it, and that he had actually sold and delivered it to his neighbor to feed a hungry child, and that he did this without a license, then all the material allegations of the complaint would be proved. Now it *Page 607 
seems quite clear that the ordinance does not intend to require a license for such things as these. Indeed, if the defendant, intending these things, and intending nothing more, should apply to the board of health of the city of Waterbury for a license, that board could not give him one. The fourth and fifth sections of the ordinance indicate that the licenses are to be issued only to persons who are engaged in the business of selling and delivering milk as a regular and stated business.
The fourth section says that the license provided for by the ordinance shall be issued "only" upon the conditions therein named. In this complaint there is no averment that the defendant comes within those conditions, or any of them. The rule of certainty to be followed in criminal pleading is stated in State v. Costello, 62 Conn. 128. The complaint in this case does not set forth any conditions which show that it was the duty of the defendant to obtain a license, nor those conditions which would enable him to obtain a license if he applied. There is, then, no violation of the ordinance averred in the complaint.
   There is no error.
In this opinion the other judges concurred.